Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 12, 2018

                                      No. 04-17-00035-CV

                            Robert MEDINA and Christina Medina,
                                       Appellants

                                                v.

                                    Timothy K. BOWERS,
                                          Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-11752
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
          After this court provided notice that this appeal would be submitted without oral
argument, appellants filed a motion asking the court to reconsider this decision. After review,
we DENY appellant’s “Motion Requesting Reconsideration to Allow Oral Argument.” The
appeal will be submitted on briefs as previously indicated in our February 28, 2018 notice letter.

       Entered this 12th day of March, 2018.

                                                                   PER CURIAM


ATTESTED TO:_____________________________
                Keith E. Hottle,
                Clerk of Court